Citation Nr: 0936854	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder, including colon polyps, ulcerative colitis and 
diarrhea.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had several months of active service in early 
1963 prior to attaining the age of majority, and active 
service from July 1972 to November 1973 and from July 1975 to 
February 1976.

This case originated at the Department of Veterans Affairs 
(VA) Regional Office in San Diego, California before being 
transferred to the Jackson, Mississippi Regional Office (RO).  
The RO denied service connection for the disabilities at 
issue as not being related to service, and this denial was 
subsequently confirmed by the Board of Veterans' Appeals 
(Board) in April 2007.  The Veteran timely appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

The April 2007 Board denial was vacated and remanded by an 
Order of the Court in February 2008 based on a February 2008 
Joint Motion For Remand (Joint Motion). 

A letter was sent to the Veteran's attorney on March 27, 
2008, in which the veteran was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  

This case was then remanded by the Board in July 2008 to the 
RO for additional development.  Additional evidence was 
subsequently added to the claims file, which was considered 
in the May 2009 Supplemental Statement of the Case.


FINDINGS OF FACT

1.  Bronchitis was not manifested during service, and any 
currently diagnosed bronchitis is not shown to be causally or 
etiologically related to service.
2.  A psychiatric disorder was not manifested during service 
or for many years following separation from service, and no 
currently diagnosed psychiatric disorder is shown to be 
causally or etiologically related to service.

3.  A gastrointestinal disorder, including colon polyps, 
ulcerative colitis and diarrhea, was not manifested during 
service, and no currently diagnosed gastrointestinal disorder 
is shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1. Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2008).

2. A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2008).

3. A gastrointestinal disorder, including colon polyps, 
ulcerative colitis and diarrhea, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

According to the February 2008 Joint Motion, VA did not 
provide the Veteran with the notice required by 38 U.S.C. 
§ 5103A(B)(2) and 38 C.F.R. § 3.159(e)(1) with respect to 
treatment records from the Las Vegas VA Medical Center 
(VAMC).  Although the VAMC responded to the RO's request for 
the records by noting that it could not locate any treatment 
records for the Veteran, the RO did not notify the Veteran 
that his Las Vegas VAMC treatment records could not be 
obtained, did not explain what efforts had been made to 
obtain the records, did not describe what further action 
would be taken with respect to the claim, and did not advise 
the Veteran that it was ultimately his responsibility to 
provide the records.  

A letter was sent to the Veteran by the RO in October 2008 in 
which it was noted that the Veteran's medical treatment 
records were requested from the Las Vegas VAMC in October 
2003 and that a letter sent by VA to the Veteran in July 2005 
explained that VA had not received the records and would make 
another request.  VA received notice from VA southern Nevada 
Healthcare System in September 2005 that no treatment records 
were found under the Veteran's name or Social Security 
Number.  The Veteran was requested to furnish any treatment 
records from the Las Vegas VAMC in his possession and/or 
identify the possible location of these records.  The Veteran 
was told that if VA did not hear from him within 10 days of 
the date of the letter, it would decide his case based on the 
evidence currently on file.  He was also told that it was 
ultimately his responsibility to provide the treatment 
records that VA had been unable to obtain.  

Although additional evidence, including a December 2006 award 
of disability benefits from the Social Security 
Administration and supporting medical records, were added to 
the claims files after the July 2008 Board remand, this 
evidence covers the Veteran's current medical conditions and 
does not include a relevant nexus opinion.

To the extent that the Board's decision reiterates factual 
summaries previously considered by the Board, it is 
emphasized that such repetition only represents those matters 
that have remained unchanged by the Court's remand directives 
and evidence subsequently developed by the RO.  Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991) [in proceeding with a 
decision on the merits of an appellant's claim subsequent to 
remand, the Board is to fully readjudicate the issue on 
appeal in accordance with Court's directives, and such is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A [Court] remand is 
meant to entail a critical examination of the justification 
for the decision."].  
The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in August 2003 and December 
2003, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection.  An additional VCAA letter was sent in July 2005.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
letters.  

While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the Veteran is not prejudiced 
by the failure to provide him that further information.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained in this case, 
none is needed.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of chronic bronchitis, 
psychiatric disability, or gastrointestinal disorder that 
emanates from service.  Consequently, the veteran has not 
presented evidence indicating a nexus between a current 
condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds 
that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims, including at his January 2007 video hearing.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

The Veteran essentially contends that he has bronchitis, a 
psychiatric disorder, and a gastrointestinal disorder as a 
result of service.  The Veteran asserts that he was 
hospitalized while at Lackland Air Force Base in 1963 for 
treatment of pneumonia and that he has had bronchitis on a 
regular basis since that service hospitalization.  The 
Veteran also asserts that he was placed on medication while 
at the Seymour Johnson Air Force Base in 1972 and 1973 for 
stress and anxiety.  The Veteran also maintains that he has 
chronic diarrhea which was caused by medication prescribed 
while at McConnell Air Force Base in 1975; which resulted 
from medication prescribed by the service department.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain: (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Bronchitis

The Veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of bronchitis during any 
of his three periods of service.  Service medical records do 
show that the Veteran was hospitalized in March 1963 because 
of fever, cough and chest pain.  While it appears that 
pneumonia was suspected and the Veteran received penicillin 
daily for 10 days, chest x-rays on admission and subsequently 
were described as normal.  While hospitalized, the Veteran 
was noted to have had a pulmonary consultation and the final 
diagnosis was a common cold.

Such constitutes evidence of respiratory difficulties during 
military service.  Contrary to the Veteran's current 
contentions, the evidence does not show that he was diagnosed 
with bronchitis during active military service.  While a 
physical examination performed in January 1976 in connection 
with the Veteran's separation from service noted that the 
Veteran experienced shortness of breath, pain on pressure in 
the chest and pounding of the heart secondary to excessive 
smoking, no respiratory disorder was treated or diagnosed 
during the Veteran's two periods of service between July 1972 
and November 1973 and July 1975 and February 1976.  Thus, the 
Veteran's service medical records do not document the 
presence of bronchitis during service.

To the extent that the Veteran presently indicates that he 
had bronchitis in military service, the separation physical 
examination is of more probative value, as it was generated 
with the specific purpose of diagnosis, treatment, and 
assessment of the veteran's physical condition, as opposed to 
medical reports generated during the course of the 
appellant's current claim for service connection.  See, e.g., 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also Flynn v. Brown, 6 Vet. 
App. 500, 503 (1994).

Medical records dated following separation from service 
reflect a diagnosis of bronchitis approximately 30 years 
after discharge from active service.  For example, an April 
2005 letter from Eric G. Palmer, D. O., relates that the 
Veteran had chronic bronchitis and chronic obstructive 
pulmonary disease.  However, there is no medical opinion or 
suggestion in any of the medical records that the bronchitis 
that was first diagnosed following separation from service 
was in any way related to service, including the Veteran's 
service hospitalization for respiratory symptomatology in 
1963.  In the absence of any such evidence, the Board finds 
that the medical evidence is against his claim for service 
connection for bronchitis.

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's bronchitis had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised of the need to submit medical 
evidence of a relationship between his bronchitis and an 
injury, disease or event in service.  While the Veteran is 
clearly of the opinion that his bronchitis is related to 
service, as a lay person, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for bronchitis is not established.

Psychiatric Disorder

The Veteran's service medical records contain no evidence of 
a psychiatric disorder been diagnosed during service.  The 
Veteran's service medical records reflect no treatment for a 
psychiatric disorder, although a January 1976 physical 
examination performed in connection with the Veteran's 
separation from service noted complaints of frequent trouble 
sleeping and nervousness on occasion that was treated with 
rest.  That examination report also noted complaints of 
recurrent back pain due to muscular spasms that was treated 
with a back brace, Valium and Norgesic with good results.  In 
any event, psychiatric clinical evaluation was normal at that 
time and no psychiatric disorder was diagnosed.  
Consequently, the Veteran's service medical records fail to 
document the presence of a psychiatric disorder during 
service.

Medical records dated following separation from service 
reflect that the Veteran has been diagnosed as having a 
psychiatric disorder.  For example, a private medical record 
dated in April 2003 shows a diagnosis of general anxiety 
disorder and a VA medical record dated in June 2005 diagnosed 
the Veteran as having an anxiety disorder with panic attacks 
and agoraphobia and a panic disorder.  Significantly, that 
record notes a history of anxiety with panic attacks and 
agoraphobia since 1989.  Even more significantly, none of the 
medical records contain any suggestion or opinion that any 
psychiatric disorder diagnosed following separation from 
service was in any way related to service.  In the absence of 
any medical evidence which suggests a relationship between a 
currently diagnosed disorder and service the Board finds that 
the medical evidence is against the Veteran's claim for 
service connection for a psychiatric disorder.

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's psychiatric disorder had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised of the need to submit medical 
evidence of a relationship between his psychiatric disorder 
and an injury, disease or event in service.  While the 
Veteran is clearly of the opinion that his psychiatric 
disorder is related to service, as a lay person, the Veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for a psychiatric disorder is not established.




Gastrointestinal Disorder

The Veteran's service medical records show that he was seen 
for gastrointestinal complaints, but they do not show that he 
was diagnosed as having a chronic gastrointestinal disorder.  
A record dated in August 1972 shows an impression of viral 
gastritis and a record dated in March 1973 shows the Veteran 
was seen for complaints of abdominal pain.  A record dated 
later in March 1973 records a two-year history of 
intermittent abdominal pain that was felt to possibly 
represent peptic ulcer disease or a gallbladder disorder.  
However, an upper gastrointestinal series performed in March 
1973 was normal.  No further gastrointestinal complaints were 
noted in the Veteran's service medical records and, at the 
time of a January 1976 physical examination performed in 
connection with the Veteran's separation from active service, 
a gastrointestinal disorder was not shown, although a history 
of an inflamed stomach in 1972 that was treated with Maalox 
was recorded.  Consequently, the Veteran's service medical 
records fail to document the presence of a gastrointestinal 
disorder, including colon polyps, ulcerative colitis, and 
diarrhea during service.  This is consistent with the 
Veteran's December 2003 statement in which he specifically 
stated that he did not have ulcerative colitis or colon 
polyps during service.

Medical records dated following separation from service 
document that the Veteran has had colon polyps and has been 
diagnosed as having ulcerative colitis.  However, this 
symptomatology was first shown many years following 
separation from service.  A VA medical record dated in 
November 2004 reflects that the Veteran was diagnosed with 
ulcerative colitis 5 years ago.  Significantly, there was no 
medical evidence which in any way suggests that any 
gastrointestinal disorder diagnosed following service, 
including colon polyps, ulcerative colitis and diarrhea were 
in any way related to service.  In the absence of any such 
medical evidence, the Board finds that the medical evidence 
is against the Veteran's claim.

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's gastrointestinal disorder, 
including colon polyps, ulcerative colitis, and diarrhea, had 
its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised of the need to submit medical 
evidence of a relationship between his gastrointestinal 
disorder, including colon polyps, ulcerative colitis, and 
diarrhea, and an injury, disease or event in service.  While 
the Veteran is clearly of the opinion that his 
gastrointestinal disorder is related to service, as a lay 
person, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a gastrointestinal disorder, including colon 
polyps, ulcerative colitis, and diarrhea is not established.


ORDER

Service connection for bronchitis is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a gastrointestinal disorder, including 
colon polyps, ulcerative colitis and diarrhea is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


